EXHIBIT 10.2.1

MASTER ACCESS AND JOINT USE AGREEMENT

This MASTER ACCESS AND JOINT USE AGREEMENT (“Agreement”) is made and entered
into effective as of the Closing Date, by and between EAGLE MOUNTAIN MINING &
RAILROAD COMPANY, LLC, a Delaware limited liability company (“EMMR”) and KAISER
EAGLE MOUNTAIN, LLC, a Delaware limited liability company (“KEM”). EMMR and KEM
are sometimes referred to as the “Parties”, or individually as a “Party”.

R E C I T A L S

A. On the Closing Date, Eagle Mountain Acquisition, LLC (“EML”) purchased KEM
from CIL&D, LLC (“CIL&D”) pursuant to that certain Purchase and Sale Agreement
between EML CIL&D and certain other parties dated June 25, 2015 (the “PA”). KEM
owns or controls certain real property, mining claims, rights-of-way, easements,
buildings, houses, facilities, and mining rights, minerals, rock, rock products
and other items related to the Eagle Mountain mine located in Riverside County,
California (collectively the “Eagle Mountain Property”) as described in EXHIBIT
“A” attached hereto and incorporated herein by this reference.

B. Eagle Crest Energy Company (“Eagle Crest”) is the developer of hydro-electric
and water storage projects that, along with other activities related thereto,
would be developed, constructed, maintained and operated on portions of the
Eagle Mountain Property as described in EXHIBIT “B” attached hereto (the
“Project”).

C. In order to effectuate the transactions contemplated by the PA, in addition
to this Agreement, the Parties are entering into the following documents
relating to the Eagle Mountain Property: (i) Mining Lease and Agreement (the
“Mining Agreement”), (ii) Eagle Mountain Railroad Agreement (the “Railroad
Agreement”) and (iii) Water and Utilities Joint Use Agreement (the “Utilities
Agreement”) (collectively with this Agreement, the “Transaction Agreements”).
The exercise of the rights and performance of the obligations of EMMR pursuant
to the Mining Agreement, the Railroad Agreement and the Utilities Agreement
require use of the Eagle Mountain Property and mining claims, easements or
rights-of-way that serve the Eagle Mountain Property, including the right to
have reasonable occupation of and ingress and egress on, over, and across the
Eagle Mountain Property.

D. Due to the anticipated long-term nature of the Project, the Mining Agreement,
and the use of the Railroad, EMMR and KEM recognize the need to provide for the
possibility of granting future specific easements to each other, or to modify
existing or future easements, to reasonably accommodate each Party’s use of the
Eagle Mountain Property. Accordingly, EMMR and KEM desire to enter into this
Agreement granting to EMMR certain rights of access and use on, over, and across
the Eagle Mountain Property and mining claims, rights-of-way and easements that
serve the Eagle Mountain Property.

E. EMMR and KEM also have agreed upon certain specific rights of way that they
desire to currently grant to each other as identified in this Agreement.

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
contained herein, and for other good and valuable consideration, the Parties
hereto agree as follows:

1. INCORPORATION OF DEFINITIONS. The above Recitals and the definitions provided
therein hereby incorporated into and made a part of this Agreement.

 

1



--------------------------------------------------------------------------------

2. DEFINITIONS. In addition to the terms defined in the above Recitals and
elsewhere in this Agreement, for purposes of this Agreement the terms set forth
below shall have the following meanings:

2.1 “AFFILIATE” shall mean with respect to any person or entity, another person
or entity that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such person or
entity. With respect to KEM, on and after the Closing Date, KEM’s Affiliates
shall be deemed to include, but are not limited to, Eagle Mountain LLC, Eagle
Mountain Acquisition LLC and Eagle Crest and their respective successors and
assigns. With respect to EMMR, EMMR’s Affiliates shall be deemed to include, but
are not limited to, CILD and Lake Tamarisk Development, LLC and their respective
successors and assigns.

2.2 “CLOSING DATE” shall mean the date on which EML acquires KEM pursuant to the
PA.

2.3 “CONSTRUCTION PERIOD” shall mean the period of time during which there is
actual material construction of the Project on the Eagle Mountain Property;
provided, that the Project Construction Period shall not commence any earlier
than the date of the closing and funding of the construction financing for the
Project and the Construction Period shall not extend at the latest beyond the
commercial operation date of the final generating unit of the Project; provided,
that if after the commercial operation of the first generating unit of the
Project construction work on the Project ceases on the Eagle Mountain Property
for a period of more than ninety (90) consecutive days, the Construction Period
shall be deemed to have ended.

2.4 “ENVIRONMENTAL LAWS” shall mean those Laws that relate to or regulate
Hazardous Materials or relate to or regulate any activity involving Hazardous
Materials relating to pollution, natural resources damages or the environment or
the use or release into the environment of any Hazardous Materials, including
without limitation, the Comprehensive Environmental Response Compensation and
Liability Act (42 U.S.C. Sections 9601 et seq.), the Resource Conservation and
Recovery Act (42 U.S.C. Sections 6901 et seq.), the Clean Air Act (42 U.S.C.
Sections 7401 et seq.), the Clean Water Act (33 U.S.C. Sections 1251 et seq.),
the Hazardous Materials Transportation Act (49 U.S.C. Sections 1801 et seq.),
the Toxic Substances Control Act (15 U.S.C. Sections 2601 et seq.), the Safe
Drinking Water Act (42 U.S.C. Sections § 300 et seq.), and the regulations
promulgated pursuant to any of the foregoing and similar state and local laws,
including the Safe Drinking Water and Toxic Enforcement Act of 1986 (California
Health and Safety Code Sections 25249.5 et seq.), the Porter Cologne Water
Quality Control Act (California Water Code, Sections 13000 et seq.) and the
Surface Mining and Reclamation Act (Public Resources Code, Sections 2710 et
seq.), and the Hazardous Substance Account Act (California Health and Safety
Code Sections § 25300 et seq.), and the Hazardous Waste Control Act (California
Health and Safety Code Sections § 25100 et seq.).

2.5 “HAZARDOUS MATERIALS” shall mean: (i) any substance, product, waste or other
material of any nature whatsoever which is or becomes listed or regulated as a
“hazardous waste,” “hazardous substance,” “hazardous material,” “toxic
substance,” “waste,” “pollutant,” “contaminant,” or similar characteristic
pursuant to any federal, state or local statute, law, ordinance, resolution
code, rule, regulation, order or decree as now or at any time hereafter may be
in effect during the term of this Agreement, including without limitation the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
42 U.S.C. Section 9601, et seq., the Hazardous

 

2



--------------------------------------------------------------------------------

Materials Transportation Act of 1975, 49 U.S.C. Section 1801 et seq., the
Resource Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901 et seq.,
the Toxic Substance Control Act of 1976, 15 U.S.C. Section 2601 et seq., the
Clean Water Act of 1977, 33 U.S.C. Section 1251 et seq., the Hazardous Substance
Account Act (California Health and Safety Code Sections § 25300 et seq.), the
Hazardous Waste Control Act (California Health and Safety Code Sections § 25100
et seq.) and Sections 25117 and 25316 of the California Health and Safety Code;
and (ii) petroleum or crude oil other than petroleum and petroleum products
which are wholly contained within equipment, regularly operated motor vehicles
and approved containers or tanks.

2.6 “KEM RAILROAD PROPERTY” shall mean that portion of the Eagle Mountain
Property occupied by or to be used by the Railroad and certain rights-of-way for
the benefit of the Railroad, all as described in Exhibit “C” attached hereto.

2.7 “LAWS” shall mean any federal, state, or local, statute, constitution, rule,
regulation, ordinance, permit, license, requirement, concession, grant,
franchise, agreement, or approval or any determination, judgment, injunction,
order of any governmental authority or other governmental restriction or any
similar form of decision of, or determination by, or any interpretation or
administration of, any of the foregoing, that has jurisdiction over the Access
Rights and their use, maintenance, or improvement, or the Project (but solely
with respect to KEM or its Affiliates and not with respect to EMMR) at any level
of federal, state or local government (including agencies thereof), whether in
effect as of the date hereof or thereafter and in each case as amended
(including any of the foregoing pertaining to land use or zoning restrictions).

2.8 “OPERATIONS AREA” shall mean that area on the Eagle Mountain Property as
more specifically described in EXHIBIT “D” attached hereto and incorporated
herein by this reference.

2.9 “PROJECT BOUNDARIES” shall mean the boundaries of the Project on the Eagle
Mountain Property as described in EXHIBIT “B”, as such boundaries may be
reasonably updated by KEM from time to time in connection with the development,
construction, operation and maintenance of the Project as approved by the
Federal Regulatory Commission.

2.10 “PROJECT INTERFERENCE” shall mean (i) at any time prior to the end of the
Construction Period, any delay, interference or conflict arising from EMMR’s
activities contemplated under this Agreement (including use of the Access
Rights) with (A) the planning (which, in this Agreement in all instances, refers
to physical access and use of the Eagle Mountain Property reasonably necessary
or reasonably expedient to the preparation of Project-related engineering
reports, surveys (including geotechnical surveys), plans, and specifications, as
well as those site assessment activities reasonably necessary or reasonably
expedient to the implementation of the Project and obtaining financing therefor)
or (B) KEM’s physical access to and use of the Eagle Mountain Property for the
construction of the Project, in a manner that could reasonably be expected to
have an adverse impact on the Project’s construction schedule or budget, in each
case as reasonably determined and in good faith by KEM; and (ii) after the
Construction Period, any delay, interference or conflict with KEM’s physical
access to and use of the Eagle Mountain Property for the operation or
maintenance of the Project that could reasonably be expected to have a material
impact on the Project’s operation and/or operating budget or otherwise
materially adversely affect the economic returns of the Project, in each case,
after taking into account any mitigations proposed by EMMR. For purposes of this
defined term, an impact shall be presumed to be material if the reasonably
expected economic impact upon the Project equals or exceeds $100,000 or if such
impact could reasonably be expected to interrupt the operation of the Project.

 

3



--------------------------------------------------------------------------------

2.11 “ROCK AREAS” shall mean those areas on the Eagle Mountain Property outside
the Project Boundaries on which rock, rock products or mining overburden have
been placed, stockpiled or dumped.

2.12 “TAILINGS AREA” shall mean that area on the Eagle Mountain Property as more
specifically described in EXHIBIT “E” attached hereto.

2.13 “UTILITY SYSTEMS” shall mean those facilities and areas as more
specifically described in EXHIBIT “F” attached hereto and the use of which is
governed by the terms of the Utilities Agreement.

3. GRANT OF USE AND ACCESS. In addition to any other rights granted pursuant to
other Transaction Agreements, subject to the provisions of Section 5 of this
Agreement and any applicable specific provision of a Transaction Agreement, KEM,
at no cost to EMMR, except as provided herein, hereby grants to EMMR reasonable
and appropriate rights to occupy, access and use those roads, easements,
rights-of-way and other access rights and facilities on, for, related to or
serving the Eagle Mountain Property as generally depicted on EXHIBIT “G”
attached hereto and incorporated herein by reference for uses and activities
permitted under the Mining Agreement, the Railroad Agreement, the Utilities
Agreement and/or any other Transaction Agreement, and the turnouts and service
areas immediately adjacent thereto (collectively “Access Rights”). Subject to
the terms of this Agreement, the Access Rights shall include any modification or
relocation of the Access Rights existing as of the date hereof.

4. GRANT OF SPECIFIC EASEMENTS. At the reasonable request of either Party, the
Access Rights granted under Section 3 above and depicted on Exhibit “G” attached
here to shall be memorialized and recorded in one or more specific easement
agreements. The exact location of the easement and form of any such easement
agreement shall be mutually agreed upon by the Parties. The Parties shall
cooperate in identifying, delineating and/or surveying, the locations and
dimensions of any or all current or future Access Rights (e.g., roads,
rights-of-way and easements), or any modification thereto as may be necessary or
appropriate and in preparing for recording, and in recording, any specific
Access Rights. The out-of-pocket expenses of implementing this Section 6 shall
be borne by the requesting Party.

5. COLLABORATION, COORDINATION AND PRIORITY OF USE. KEM and EMMR agree to work
in good faith and to make commercially reasonable efforts to minimize Project
Interference and in their joint use and simultaneous use of the Access Rights,
including their access to and through the Operations Area, Rock Areas and
Tailings Area. However, if Project Interference cannot be commercially
reasonably avoided or resolved, then the Project shall have priority of use and
access and EMMR shall cease or modify any activity that is causing any Project
Interference. In addition, subject to the provisions of Section 6 below, the
Parties acknowledge that KEM may limit Access Rights as they cross or come to
certain Project facilities as reasonably necessary for purposes of safety and
security but shall cooperate with EMMR in providing limited access or
alternative routes of access.

6. MINIMUM USE. With respect to the use of the Operations Area, if the Parties
are not able to resolve the location and use of the Access Rights, the Parties
agree that the use of the Access Rights for the Operations Area shall be
allocated as depicted in the map attached hereto as a part of EXHIBIT “D”. With
respect to the Tailings Area, the Access Rights on the Tailings Area shall be
exclusive to EMMR except that KEM shall have access to the Tailings Area as
reasonably necessary

 

4



--------------------------------------------------------------------------------

for the construction and use of the Project related facilities as described in
EXHIBIT “E” attached hereto and subject to KEM’s reserved rights as specified in
the Mining Agreement with respect to the fine tailings as defined is the Mining
Agreement.

7. PAYMENT OF MAINTENANCE, IMPROVEMENTS, AND UPGRADES. EMMR shall be responsible
at its sole cost and expense for damage, reasonable wear and tear accepted,
caused by EMMR or any of its employees, agents, consultants, contractors,
subcontractors and representatives (collectively “EMMR Parties”) for the use of
the Access Rights. In addition, subject to the terms of any other written
agreement between EMMR and KEM regarding the use of any particular Access Right,
EMMR shall be responsible for any out-of-pocket cost, without mark-up or profit,
incurred by KEM as a result of the use of the Access Rights by EMMR and the EMMR
Parties. Except for those Access Rights used only on an occasional basis and/or
except if such use by EMMR would not increase the normal cost of maintenance to
KEM, each Party shall pay its respective “fair share” of maintenance of any
Access Right used by another Party (including such Party’s agents, employees,
consultants, contractors, subcontractors, representatives and invitees) based on
that Party’s proportional use. To the extent that any improvements or upgrades
to any Access Right (e.g., roads) is directly and substantially for the benefit
of a particular Party, such Party shall pay the full cost of such improvements
or upgrades. Each Party’s proportional fair share for maintenance shall be
mutually determined by EMMR and KEM; provided, however, if the Parties are
unable to agree as to a proportional fair share allocation within sixty
(60) days after written notice by a Party requesting negotiation of a fair share
allocation, the fair share of each Party for maintenance of a particular Access
Right shall be determined as follows: the total maintenance cost for a
particular road, easement, or other Access Right shall be calculated for the
proceeding twelve (12) months and such total amount shall be allocated between
the Parties according to the ratio of the ton-mileage of each Party’s use
(including such Party’s agents, employees, consultants, contractors,
subcontractors, representatives and invitees) to the total ton-mileage of use by
both Parties (including such Party’s agents, employees, consultants,
contractors, subcontractors, representatives and invitees) for the same time
period. If a Party’s ton-mileage is not known for a particular Access Right or
period, the Parties shall in good faith make a reasonable estimate of the
ton-mileage for each Party. Each Party’s ratio shall then be applied as such
Party’s fair share of the total maintenance, improvement or upgrade costs
incurred for the particular Access Right during the applicable period. Each
Party agrees to provide and grant access to the other Party on a confidential
basis to all records that are required to determine a Party’s fair share, if the
Parties are not able to reach mutual agreement as to each Party’s fair share.
Notwithstanding the foregoing, the terms of any particular Transaction Agreement
shall control the payment of maintenance, improvements, and upgrades to the
extent set forth in such document.

8. NOTICE TO KEM. Except as otherwise provided herein, EMMR shall provide KEM at
least forty-eight (48) hours’ notice prior to the first entry of each EMMR Party
upon the Eagle Mountain Property and such EMMR Party’s first use of the Access
Rights. KEM shall have twenty four (24) hours to consent to such EMMR Party’s
use of the Access Rights, such consent not to be unreasonably withheld,
conditioned or delayed. For the avoidance of doubt, EMMR need only provide KEM
notice of each EMMR Party’s first use of the Access Rights, but not for each
subsequent entry upon the Eagle Mountain Property or use of the Access Rights.
EMMR shall maintain a current list of all EMMR Parties using the Access Rights
and provide this list to KEM promptly upon demand. KEM maintains the right to
reasonably restrict or deny any EMMR Party access to the Access Rights, Eagle
Mountain Property or any portion thereof at any time. If the requested entry is
for purposes of inspecting materials that are available for sale or inspections
for work bids and other similar, non-invasive activities (provided that limited
sampling with hand tools shall not be considered an “invasive” activity), KEM
agrees that forty-eight (48) hours advance notice prior to entry shall not be
required but EMMR shall in good faith endeavor to provide as much advance notice
as reasonable possible to KEM prior to entry.

 

5



--------------------------------------------------------------------------------

9. NO AFFIRMATIVE OBLIGATIONS TO MAINTAIN. By this Agreement, and other than as
set forth in Sections 11 below, neither Party hereto shall have any affirmative
obligation to maintain the physical condition of the Access Rights for the
benefit of the other Party.

10. DOCUMENTATION OF MODIFICATIONS. The Parties will undertake to further
document the Access Rights and update the exhibits to this Agreement to reflect
the configuration of the Access Rights as may be necessary or appropriate as
added, improved, or modified, subtracted or changed during the term of this
Agreement.

11. Liens.

11.1 EMMR’S OBLIGATIONS WITH RESPECT TO LIENS. EMMR shall not suffer or permit
to be enforced against the Eagle Mountain Property, or any part thereof, any
mechanics’, materialmen’s, contractors’ or subcontractors’ lien arising from its
use of the Access Rights or any other work performed on behalf of or for the
benefit of EMMR related to the Access Rights (other than inchoate liens that
arise by operation of law but which are not presently exercisable). EMMR shall
pay or cause to be paid all of said liens, or demands before any action is
brought to enforce the same against the Eagle Mountain Property. Notwithstanding
anything to the contrary set forth above, if EMMR shall in good faith contest
the validity of any such lien, claim or demand, then EMMR shall, at its expense,
defend itself and KEM against the same and shall pay and satisfy any adverse
judgment that may be rendered thereon before any enforcement thereof against KEM
or the Eagle Mountain Property, but only upon the condition that if KEM shall so
require, EMMR shall procure and record or furnish to KEM a surety bond or other
acceptable security satisfactory to KEM in an amount at least equal to such
contested lien, claim or demand indemnifying KEM against liability for the same,
and holding the Eagle Mountain Property free from the effect of any such lien or
claim. KEM reserves the right at any time and from time to time to post and
maintain on said Eagle Mountain Property or any portion thereof or improvement
thereon, such notices of non-responsibility or otherwise as may be necessary to
protect KEM against liability for all such liens and claims.

11.2 KEM’S OBLIGATIONS WITH RESPECT TO LIENS. KEM shall not suffer or permit to
be enforced against the Access Rights, or any part thereof, any mechanics’,
materialmen’s, contractors’ or subcontractors’ lien arising from the activities
of KEM or any other work performed on behalf of or for the benefit of the
Project (other than inchoate liens that arise by operation of law but which are
not presently exercisable). KEM shall pay or cause to be paid all of said liens,
claims or demands before any action is brought to enforce the same against the
Access Facilities. Notwithstanding anything to the contrary set forth above, if
KEM shall in good faith contest the validity of any such lien, claim or demand,
then KEM shall, at its expense, defend itself and EMMR against the same and
shall pay and satisfy any adverse judgment that may be rendered thereon before
any enforcement thereof against KEM or the Access Rights but only upon the
condition that if EMMR shall so require, KEM shall procure and record or furnish
to EMMR a surety bond or other acceptable security satisfactory to EMMR in an
amount at least equal to such contested lien, claim or demand indemnifying EMMR
against liability for the same, and holding Access Rights free from the effect
of any such lien or claim. EMMR reserves the right at any time and from time to
time to post and maintain on said and maintain on the Eagle Mountain Property or
any portion thereof or improvement thereon, such notices of non-responsibility
or otherwise as may be necessary to protect EMMR against liability for all such
liens and claims. Notwithstanding anything to the

 

6



--------------------------------------------------------------------------------

contrary herein and for the avoidance of doubt, nothing in this Section 11.2
shall preclude in any way KEM’s rights to grant a lien to its Financing Parties
in connection with the financing or refinancing of the Project. For the purposes
of this Agreement, “Financing Parties” means, with respect to KEM, the agent or
lead bank and any other financial institutions party to a loan agreement,
indenture, credit agreement, hedge agreement, tax equity financing documents or
other debt, equity or other type of financing instrument with KEM, which may be
secured in part by KEM’s share of, or interest in, the Project or all or a
portion of KEM’s interest in the Eagle Mountain Property. Financing Parties
shall not include any Affiliate of KEM.

12. LEGAL COMPLIANCE AND LICENSES

12.1 EMMR’S COMPLIANCE WITH LAWS AND LICENSES. Except as otherwise provided in
this Agreement or in other Transaction Agreements, EMMR, shall at its cost and
expense comply with the Laws applicable to its actual use as well as any
maintenance, rehabilitation, repair or modification of the Access Rights.

12.2 KEM’S AND EAGLE CREST’S COMPLIANCE WITH LAWS. At their respective cost and
expense, KEM and Eagle Crest, as applicable, shall use commercially reasonable
efforts to maintain the rights-of-way, easements, licenses, consents, permits
and approvals currently in place for the Access Rights, and pay all annual and
other costs related thereto, subject to reimbursement by EMMR pursuant to the
terms of this Agreement; provided, however, that nothing herein shall limit
KEM’s right to surrender a mining claim in accordance with Section 16 of the
Mining Agreement. For the avoidance of doubt, nothing in this Section 12.2 shall
require KEM to maintain the physical condition of the Access Rights for the
benefit of EMMR.

13. USE TO BE CONDUCTED IN ACCORDANCE WITH ENVIRONMENTAL LAWS.

13.1 COMPLIANCE WITH ENVIRONMENTAL LAWS. Any use of the Access Rights by EMMR
shall be in compliance with the Environmental Laws applicable to its activities.
EMMR shall limit its use, generation, storage, treatment, transportation and
handling in connection with EMMR’s use of the Access Rights to those Hazardous
Materials, and to quantities thereof, that are reasonably necessary to perform
activities permitted under the Mining Agreement, Railroad Agreement and the
Utilities Agreement. EMMR shall not cause or permit any Hazardous Materials to
be disposed or abandoned on the Access Rights except in compliance with
Environmental Laws. EMMR shall promptly inform KEM and any applicable regulatory
body of any actual or claimed violation of applicable Environmental Laws in
connection with its activities and EMMR shall promptly undertake the actions
necessary to cure any violation of the Environmental Laws arising or resulting
from its activities. Any use of the Access Rights by KEM or Eagle Crest shall be
in compliance with the Environmental Laws applicable to their respective
activities.

13.2 SPILLS OF HAZARDOUS MATERIALS. EMMR shall promptly notify KEM and each
governmental entity with jurisdiction of any spills, releases or leaks of
Hazardous Materials that occur arising or resulting from its use of the Access
Rights as required by Environmental Laws. EMMR shall, at its expense, undertake
or cause to be diligently undertaken the activities reasonably necessary to
report, investigate, monitor, and remediate the consequences of the spill,
release or leak arising or resulting from its activities. EMMR shall keep KEM
timely and reasonably informed regarding its activities pursuant to this
Section 13.2.

13.3 REMOVAL OF STORED HAZARDOUS MATERIALS. Before the expiration or termination
of this Agreement, and in conformance with the applicable Environmental Laws,

 

7



--------------------------------------------------------------------------------

EMMR shall, at its expense, cause to be properly removed from the Access Rights
all Hazardous Materials stored on the Access Rights for which it is responsible
and any storage containers associated with such Hazardous Materials shall be
removed and/or properly closed.

14. INSURANCE.

14.1 EMMR INSURANCE OBLIGATIONS. EMMR shall, at its sole expense, obtain and
maintain (and cause any subcontractors acting on EMMR’s behalf in connection
with any activities contemplated by this Agreement to obtain and maintain)
throughout the term of this Agreement the following insurance coverage:

a. Workers’ Compensation Insurance in full compliance with Law, covering all
persons employed by EMMR in the conduct of its operations on the Eagle Mountain
Property, and Employer’s Liability Insurance in the amount of not less than one
million dollars ($1,000,000);

b. Commercial Automobile Liability Insurance on an occurrence basis including
all non-owned, hired, rented or owned motor vehicles with a combined single
limit for bodily injury and property damage of not less than one million dollars
($1,000,000) per occurrence; and

c. Commercial General Liability Insurance on an occurrence basis with a combined
single limit for bodily injury and property damage of not less than one million
dollars ($1,000,000) per occurrence and an annual aggregate of not less than two
million dollars ($2,000,000) per location, including Premises-Operations,
Independent Contractors, Broad Form Property Damage.

14.2 KEM Insurance. KEM shall, at its sole cost and expense, provide and
maintain throughout the term of this Agreement the following insurance coverage:

a. Workers’ Compensation Insurance in full compliance with Law, covering all
persons employed by KEM or its Affiliates in the conduct of its operations on
the Eagle Mountain Property, and Employer’s Liability Insurance in the amount of
not less than one million dollars ($1,000,000);

b. Commercial Automobile Liability Insurance on an occurrence basis including
all non-owned, hired, rented or owned motor vehicles with a combined single
limit for bodily injury and property damage of not less than one million dollars
($1,000,000) per occurrence; and

c. Commercial General Liability Insurance on an occurrence basis with a combined
single limit for bodily injury and property damage of not less than one million
dollars ($1,000,000) per occurrence and an annual aggregate of not less than two
million dollars ($2,000,000) per location, including Premises-Operations,
Independent Contractors, Broad Form Property Damage.

14.3 GENERAL INSURANCE REQUIREMENTS. Each insurance policy required by EMMR or
its subcontractors or by KEM or its Affiliates under this Agreement shall (i) be

 

8



--------------------------------------------------------------------------------

underwritten by an insurance company licensed to do business in the State of
California and having a “General Policyholder’s Rating” of at least A as set
forth in the most current issue of “Best’s Insurance Guide”; (ii) if the
insurance is to be provided by EMMR or its subcontractors, such insurance shall
name KEM as an additional insured on all policies except Workers’ Compensation;
(iii) if the insurance is to be provided by KEM or its Affiliates, such
insurance shall name EMMR as additional insured on all such polices except
Worker’s Compensation and (iv) provide that it may not be materially changed,
amended, canceled or allowed to lapse unless thirty (30) days prior written
notice is mailed to KEM or to EMMR, as applicable, at the address for notice in
this Agreement. Each insurance policy required by this Agreement shall provide
that it is primary insurance and not excess over, nor contributory with, any
other insurance in force for, or on behalf of, KEM or EMMR, as applicable. Upon
request, each Party shall promptly deliver to the other Party a copy of each
policy of insurance required by this Agreement within thirty (30) days of the
date requested and, if requested, copies of all renewal or replacement policies
will be delivered to KEM or EMMR, as applicable not less than the later of
(x) fifteen (15) days before the expiration date of each expiring policy (y) ten
(10) days after the date of such request. Should EMMR or its subcontractors or
KEM or its Affiliates fail to procure or maintain any insurance required by this
Agreement, or to deliver such copies of such policies as provided in this
Agreement, KEM or EMMR, as applicable, may, at their option, procure the same
for the account of the non-performing Party or its applicable subcontractor(s),
in the case of EMMR, or, in the case of KEM, its Affiliates, and the cost
thereof shall be paid by the applicable Party upon demand.

15. INDEMNIFICATION.

15.1 INDEMNIFICATION BY EMMR. EMMR shall indemnify, defend and hold KEM and its
current and future Affiliates and its and their respective current and future
employees, officers, shareholders, members, lenders, directors, managers,
agents, and representatives, and its and their respective successors and assigns
(collectively, the “KEM Indemnitees”) harmless from and against any loss,
damage, injury, death, accident, fire or other casualty, liability, claim, fine,
penalty, fee, cost or expense (including but not limited to, reasonable fees,
costs and expenses of any kind incurred by any Person indemnified under this
Agreement in investigating, preparing for, defending against, prosecuting or
providing evidence, providing testimony, producing documents, negotiating and
entering into settlements or taking other action with respect to any threatened
or asserted claim against a Person indemnified under this Agreement (“Legal
Expenses”) and the reasonable fees of other professionals) of any kind or
character to any person or property, including the property of the KEM
Indemnitees, but excluding any lost profits, consequential, special or punitive
damages (other than those required to be paid to a third party pursuant to a
third party claim) (together, the “KEM Losses”), arising from, relating to or
caused by: (a) use of the Access Rights by EMMR or any Affiliate, contractor or
agent; (b) any negligent or willful act or omission of EMMR, its contractors or
agents; (c) any violation by EMMR of the applicable Laws (including any
applicable Environmental Laws); and (d) any breach by EMMR of its obligations
under this Agreement; provided, however, EMMR will have no obligation to
indemnify a KEM Indemnitee for any KEM Loss or group of items of KEM Loss
arising out of the same event (x) where the total KEM Loss is less than Fifty
Thousand Dollars ($50,000) (y) to the extent the KEM Losses are caused by or
attributable to the gross negligence or willful misconduct of the KEM
Indemnitee, or (z) to the extent the KEM Losses are caused by or attributable to
any breach of this Agreement by KEM or its Affiliates or subcontractors. Without
limiting the foregoing, until the total of KEM Losses exceed One Hundred
Thousand Dollars ($100,000) no claim for indemnification may be made by KEM
hereunder and if the KEM Losses exceed the One Hundred Thousand Dollars
($100,000) basket, KEM may only seek to recover amounts over the Fifty Thousand
Dollars ($50,000) de minimis threshold.

 

9



--------------------------------------------------------------------------------

15.2 INDEMNIFICATION BY KEM. KEM shall indemnify, defend and hold EMMR and its
current and future Affiliates and its and their respective current and future
employees, officers, shareholders, members, directors, managers, agents, and
representatives, and its and their respective successors and assigns
(collectively, the “EMMR Indemnitees”) harmless from and against any loss,
damage, injury, death, accident, fire or other casualty, liability, claim, fine,
penalty, fee, cost or expense (including but not limited to, Legal Expenses and
the reasonable fees of other professionals) of any kind or character to any
person or property, including the property of the EMMR Indemnitees, but
excluding any lost profits, consequential, special or punitive damages (other
than those required to be paid to a third party pursuant to a third party claim)
(together, the “EMMR Losses”, and, together with the KEM Losses, “Losses”),
arising from, relating to or caused by: (a) the construction, maintenance or
operation of the Project; (b) use of the Access Rights by KEM or its Affiliates;
(c) any negligent or willful act or omission of KEM, its Affiliates, contractors
or agents; (d) any violation or alleged violation by KEM of the applicable Laws
(including any applicable Environmental Laws); and (e) any breach by KEM of its
obligations under this Agreement; provided, however, KEM will have no obligation
to indemnify an EMMR Indemnitee for any EMMR Loss or group of items of EMMR Loss
arising out of the same event (x) where the Total EMMR Loss is less than Fifty
Thousand Dollars ($50,000) (y) to the extent the EMMR Losses are caused by or
attributable to the gross negligence or willful misconduct of the EMMR
Indemnitee, or (z) to the extent the EMMR Losses are caused by or attributable
to any breach of this Agreement by EMMR or its Affiliates or subcontractors.
Without limiting the forgoing, until the total of all EMMR Losses exceed One
Hundred Thousand Dollars ($100,000) no claim for indemnification may be made by
EMMR hereunder and if the EMMR Losses exceed the One Hundred Thousand Dollars
($100,000) basket, EMMR may only seek to recover amounts over the Fifty Thousand
Dollars ($50,000) de minimis threshold.

15.3 INDEMNIFICATION PROCEDURES

15.3.1 NOTICE OF A CLAIM. As promptly as practicable, and in any event within
thirty (30) days, after a Party shall receive any notice of, or otherwise become
aware of, the commencement of any action, suit or proceeding, the assertion of
any claim, the occurrence of any event, the existence of any fact or
circumstance, or the incurrence of any Losses, for which indemnification is
provided for, by Section 15.1 or 15.2 (an “Indemnification Event”), the Party
entitled to such indemnification (an “Indemnified Party”) shall give written
notice (an “Indemnification Claim”) to the Party from which such indemnification
is (or, under such assumption, could be) sought (an “Indemnifying Party”)
describing in reasonable detail the Indemnification Event and the basis on which
indemnification is (or, under such assumption, could be) sought. If the
Indemnifying Party is not so notified by the Indemnified Party within thirty
(30) days after the date of the receipt by the Indemnified Party or any of its
Affiliates of notice of, or of the Indemnified Party or any of its Affiliates
otherwise becoming aware of, any particular Indemnification Event, to the extent
that such Indemnifying Party is materially prejudiced as a consequence of such
failure, the Indemnifying Party shall be relieved of all liability hereunder in
respect of such Indemnification Event, and in the event that such Indemnifying
Party is materially prejudiced or harmed as a consequence of such failure the
Indemnifying Party shall not be liable for any expenses directly related to the
Losses from such Indemnification Event incurred during the period in which the
Indemnified Party was overdue in giving, and had not given, such notice.

15.3.2 DEFENSE OF A CLAIM. If any Indemnification Event involves the claim of
any third party (a “Third-Party Claim”), the Indemnifying Party (the
“Controlling Person”) shall (whether or not the Indemnified Party is entitled to
claim indemnification under

 

10



--------------------------------------------------------------------------------

Section 15.1 or 15.2, as the case may be) be entitled to, and the Indemnified
Party shall provide the Controlling Person with the right to, participate in,
and assume sole control over, the defense and settlement of such Third-Party
Claim (with counsel reasonably satisfactory to the Indemnified Party); provided,
however, that (i) the Indemnified Party shall be entitled to participate in the
defense of such Third-Party Claim and to employ counsel at its own expense to
assist in the handling of such Third-Party Claim, and (ii) the Controlling
Person shall obtain the prior written approval of the Indemnified Party before
entering into any settlement of such Third-Party Claim or ceasing to defend
against such Third-Party Claim if (x) as a result of such settlement, consenting
to the entry of any judgment or ceasing to defend, injunctive relief or other
equitable relief would be imposed against the Indemnified Party, (y) in the case
of a settlement or consenting to the entry of any judgment, the Indemnified
Party would not thereby receive from the claimant an unconditional release from
all further liability and obligations in respect of such Third-Party Claim or
(z) as a result of such settlement, consenting to the entry of any judgment or
ceasing to defend, may reasonably be expected to have an adverse effect on the
affected business of the Indemnified Party. After written notice by the
Controlling Person to the Indemnified Party of its election to assume control of
the defense of any such Third-Party Claim, the Indemnifying Party shall not be
liable hereunder to indemnify any Person for any Legal Expenses subsequently
incurred in connection therewith. If the Controlling Person does not assume sole
control over the defense or settlement of such Third-Party Claim as provided in
this Section 15.3.2 within a reasonable period of time, or, after assuming such
control, fails to defend against such Third-Party Claim (it being agreed that
settlement of such Third-Party Claim does not constitute such a failure to
defend), the Indemnified Party shall have the right (as to itself) to defend
and, upon obtaining the written consent of the Controlling Person, settle the
claim in such manner as it may deem appropriate, and the Indemnifying Party
shall promptly reimburse the Indemnified Party therefor in accordance with (and
to the extent provided for in) Section 15.1 or 15.2, as appropriate.
Notwithstanding the foregoing provisions of this Section 15.3.2, the Indemnified
Party shall have the right at all times to take over and assume the control (as
to itself) of the defense or settlement of any Third-Party Claim; provided,
however, that in such event the Indemnifying Party shall cease to have any
obligation under Section 15.1 or 15.2, as the case may be, in respect of such
Third-Party Claim. The Indemnifying Party shall not be liable under this
Section 15 for any settlement or compromise effected without its consent.

15.3.3 COOPERATION; MITIGATION. The Indemnified Party and the Indemnifying Party
shall each cooperate fully (and shall each cause its Affiliates to cooperate
fully) with the other in the defense or prosecution of any Third-Party Claim
pursuant to Section 15.3.2. Without limiting the generality of the foregoing,
each such Person shall furnish the other such Person (at the expense of the
Indemnifying Party) with such documentary or other evidence as is then in its or
any of its Affiliates’ possession and such other information and testimony, and
attend such conferences, discovery proceedings, hearings, trials or appeals, as
may be reasonably requested in connection therewith as may reasonably be
requested by the other Person for the purpose of defending against any such
Third-Party Claim. The Parties hereby agree to use commercially reasonable
efforts to mitigate any Loss that may be incurred in accordance with applicable
Laws.

15.3.4 SUBROGATION. Upon payment of any amount pursuant to any Indemnification
Claim, the Indemnifying Party shall be subrogated, to the extent of such
payment, to all of the Indemnified Party’s rights of recovery against any third
party with respect to the matters to which such Indemnification Claim relates.

 

11



--------------------------------------------------------------------------------

15.3.5 RECOVERY. If at any time subsequent to the receipt by an Indemnified
Party of an indemnity payment hereunder, such Indemnified Party (or any
Affiliate thereof) receives any recovery, settlement or other similar payment
with respect to the Losses for which it received such indemnity payment
(including, without limitation, under any insurance policy for which a claim is
made under Section 15.3.6) (a “Recovery”), such Indemnified Party shall promptly
pay to the Indemnifying Party an amount equal to the amount of such Recovery,
less any expense incurred by such Indemnified Party (or its Affiliates) in
connection with such Recovery, but in no event shall any such payment exceed the
amount of such indemnity payment.

15.3.6 NO LIMITATION. Nothing in this Section 15 shall be deemed to prevent a
Party from making a claim under any available insurance policy, in addition to
pursuing indemnification under this Agreement.

15.3.7 NO RIGHT OF OFFSET. Neither KEM nor any other KEM Indemnitee shall have
any right-of-off set, including, but not limited to, under this Section 15,
against any amounts that may now or hereafter be owed to CIL&D (or its
successors and assigns) by Buyer, KEM, KEM’s Affiliates and any other party
guarantying of securing any such amounts including, but not limited to, the
$4.25 Million Note and the $19 Million Note, as defined in the PA.

16. TERM.

16.1 INITIAL TERM. The initial term of this Agreement shall be for a period of
forty (40) years from the Closing Date (“Initial Term”) unless sooner terminated
as provided in this Agreement.

16.2 EXTENSION OF TERM. If at the end of the Initial Term of this Agreement, the
Mining Agreement has been extended as provided pursuant to the terms of the
Mining Agreement, then this Agreement shall be automatically extended for an
additional three (3) twenty (20) year periods, provided that EMMR is not then in
material default under this Agreement beyond any applicable notice and cure
periods, and provided further that such default is cured within such cure
period. Should EMMR have any continuing obligations under the Mining Agreement
after the expiration or termination of the Mining Agreement (for example,
reclamation obligations) that require the use of the Access Rights, the Parties
shall negotiate in good faith such additional extensions of this Agreement as
shall be required for EMMR to perform such obligations.

17. DEFAULT. The occurrence of any of the following events shall constitute an
“Event of Default”:

17.1 NON-PAYMENT OF MONETARY OBLIGATION. Either Party’s failure to pay any
monetary amount payable under this Agreement when due, where such delinquency
continues for more than ten (10) days after receipt of written notice that such
payment is delinquent.

17.2 BREACH OF OBLIGATIONS UNDER THIS AGREEMENT OR OTHER TRANSACTION AGREEMENTS.
Failure (i) to perform by a Party any of its obligations hereunder (other than
monetary payment obligations as set forth in Section 17.1) or under any of the
Transaction Agreements in any material respect, and (ii) to remedy such failure
within thirty (30) days after written demand is made therefore by the
nondefaulting Party; provided, however, that if the failure

 

12



--------------------------------------------------------------------------------

to remedy such default is not curable within such thirty (30) day period by the
defaulting Party by using commercially reasonable efforts, such thirty (30) day
period shall be extended for the period reasonably required to cure the failure
so long as (a) the breaching Party is exercising diligence to effectuate a cure
as soon as is reasonably practicable and (b) such extended cure period could not
be expected to have a material and adverse impact on the non-breaching Party
(including Project Interference).

17.3 ASSIGNMENTS. The making of a general assignment by a Party for the benefit
of its creditors.

17.4 BANKRUPTCY. The filing of any form of voluntary petition in bankruptcy by a
Party or the filing of any involuntary petition by a Party’s creditors, if such
petition remains not discharged within a period of sixty (60) days.

17.5 RECEIVERSHIP. The appointment of a receiver to take possession of all or
substantially all of a Party’s assets, if such receivership is not dissolved
within a period of sixty (60) days.

17.6 ATTACHMENT. The attachment or other judicial seizure of substantially all
of a Party’s assets, if such attachment or other seizure remains is not
dismissed or not discharged within a period of sixty (60) days after the levy
thereof.

17.7 INSURANCE. The failure of either Party to maintain the minimum insurance
required by Section 15 hereof at all times and such failure is not cured within
thirty (30) days following receipt of notice.

18. REMEDIES. Upon the occurrence of an Event of Default and the expiration of
any applicable cure periods, the non-defaulting Party shall have all remedies
provided by law or equity and as provided in this Agreement. Subsequent to the
payment in full of all amounts owed to CIL&D (or its successor and assigns) by
KEM’s Affiliates under the $4.25 Million Note and $19 Million Note (as those
terms are defined in the PA) (the “CIL&D Payment Date”) the Parties agree that
irreparable damage would occur in the event that the obligations under Sections
3, 4, 5, 11, 13, 19.4 and 20.12 of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
after the CIL&D Payment Date each of the Parties shall be entitled to seek
specific performance of the terms of this Agreement, including an injunction or
injunctions to prevent breaches of this Agreement and to enforce the terms and
provisions of this Agreement. Subsequent to the CIL&D Payment Date, each of the
Parties hereby further waives (a) any defense in any action for specific
performance that a remedy at law would be adequate and (b) any requirement under
any law to post security as a prerequisite to obtaining equitable relief.

19. TERMINATION. This Agreement shall terminate as expressly provided herein,
unless earlier terminated by mutual written consent.

19.1 TERMINATION BY KEM. Upon the occurrence of an uncured Event of Default, KEM
may terminate this Agreement, provided, that KEM or its Affiliates are not in
default under the PA or the Transaction Agreements. On termination of this
Agreement based upon an uncured Event of Default by EMMR, EMMR within thirty
(30) days after termination of this Agreement, shall execute and deliver to KEM
a release and termination of this Agreement in a form acceptable for recording.

 

13



--------------------------------------------------------------------------------

19.2 TERMINATION BY EMMR. EMMR may at any time terminate this Agreement by
giving sixty (60) days advance written notice to KEM. If EMMR terminates this
Agreement, EMMR shall perform all obligations and pay all payments which accrue
or become due before the termination date. When EMMR’s termination of this
Agreement, and within thirty (30) days thereafter termination, EMMR shall
execute and deliver to KEM a release and termination of this Agreement in a form
acceptable for recording.

19.3 CONTINUING OBLIGATIONS AND ENVIRONMENTAL LIABILITIES. During the Term of
this Agreement and after termination or expiration under this Section 19.3, EMMR
shall remain liable for obligations to KEM and/or third parties arising out of
or related to its use of the Access Rights, including liabilities arising out
the violation of any Laws and Environmental Laws by EMMR. Similarly, KEM shall
remain liable for liabilities to EMMR and/or third parties as provided in this
Agreement with respect to any obligations incurred prior to the termination of
this Agreement.

19.4 SURRENDER OF THE PROPERTY AND DISPOSITION OF ASSETS ON TERMINATION. On
expiration or termination of this Agreement, EMMR shall surrender the Access
Rights promptly to KEM. This provision shall survive expiration or termination
of this Agreement.

20. MISCELLANEOUS

20.1 GOVERNING LAW. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of California, and to the extent
applicable in accordance with the laws of the United States.

20.2 ATTORNEYS’ AND OTHER FEES. Should any Party institute any action or
proceeding to enforce or interpret this Agreement or any provision hereof, for a
declaration of rights hereunder, the prevailing Party in any such action or
proceeding shall be entitled to receive from the other Party all costs and
expenses, including reasonable attorneys’ and other fees, incurred by the
prevailing Party in connection with such action or proceeding. The term
“attorneys’ and other fees” shall mean and include reasonable attorneys’ fees,
accountants’ fees, and any and all other similar reasonable fees incurred in
connection with the action or proceeding and preparation therefor. The term
“action or proceeding” shall mean and include actions, proceedings, suits,
arbitrations, appeals and other similar proceedings.

20.3 AUTHORITY. The undersigned are authorized to execute and enter into this
Agreement for and on behalf of their respective Party.

20.4 ENTIRE AGREEMENT AND AMENDMENT. This Agreement, the exhibits and schedules
attached hereto and the Transaction Agreements, and the exhibits and schedules
attached thereto, constitute the entire agreement among the Parties with respect
to the subject matter of this Agreement and this Agreement may only be amended
in a writing executed by the Parties to this Agreement.

20.5 WAIVER. The failure of any Party to insist upon strict adherence to any
term of this Agreement on one or more occasions shall not be considered or
construed or deemed to be a waiver of any provision or any breach of any
provision of this Agreement or deprive that Party of the right to thereafter to
insist upon strict adherence to that term or provision or any other term or
provision of this letter agreement. No Party shall be deemed to have waived any
right which such Party has under this Agreement, unless such Party shall have
expressly waived the same in writing. No delay or omission on the part of either
Party in exercising any right under this Agreement shall operate as a waiver of
any such right or any other right under this Agreement.

 

14



--------------------------------------------------------------------------------

20.6 FURTHER ASSURANCES AND CONSENTS. Each Party hereto shall from and after the
date hereof execute and acknowledge such further instruments and documents and
perform such additional acts as any other Party may reasonably request to
effectuate the intent of this Agreement; provided, however, that no such
requests may require any Party to make any material expenditure that is not
reimbursed by the requesting Party. In addition, this Agreement is deemed by KEM
and EMMR to provide each Party with all consents that such Party may need to
carry out its respective activities at the Eagle Mountain Property as permitted
under this Agreement, including all consents that may be required or requested
by governmental or quasi-governmental authorities in approving the Project or
the use, maintenance, repair, rehabilitation or modification of the Utility
Systems. However, should EMMR or KEM be required by any governmental or
quasi-governmental authorities to provide additional or further property owner
consents, KEM shall promptly and freely provide such consents as necessary with
respect to any activities undertaken in compliance with this Agreement. KEM and
EMMR shall not protest or negatively comment on any application by the other
Party for any permit or approval necessary for that Party to conduct its
activities at the Eagle Mountain Property as contemplated by this Agreement,
whether now pending or later filed, or revisions, amendments or additions
thereto so long as such permit, revisions, amendments, or additions do not have
a material adverse effect on the rights of KEM or EMMR, as the case may be,
under this Agreement or result in any Project Interference.

20.7 HEADINGS. Headings at the beginning of each section and subsection are
solely for the convenience of the Parties and are not a part of this Agreement.

20.8 NOTICES. Any notices, demands or other communications required or permitted
to be given by any provision of this Agreement or which any Party may desire to
give the other shall be given in writing, delivered personally or sent by
certified mail, postage pre-paid, facsimile, or by Federal Express or similar
generally recognized delivery service regularly providing proof of delivery,
addressed to a Party, at the addresses set forth below, or to such other address
as said Party may hereafter or from time to time designate by written notice to
the other Party. Notice by United States Postal Service or delivery service as
provided herein shall be considered given on the earlier of the date on which
said notice is actually received by the Party to whom such notice is addressed,
or as of the date of delivery, whether accepted or refused, established by the
United States Postal service return receipt or such overnight carrier’s proof of
delivery, as the case may be. Any such notice given by facsimile shall be deemed
given upon receipt of the same by the Party to which it is addressed; provided,
however, any facsimile sent after 4:00 p.m. (California time) shall be deemed
received on the next succeeding business day.

 

TO EMMR: WITH A COPY TO: EAGLE MOUNTAIN MINING & RAILROAD COMPANY, LLC EAGLE
MOUNTAIN MINING & RAILROAD COMPANY, LLC 337 N. Vineyard Ave., 4th Floor 337 N.
Vineyard, 4th Floor Ontario, CA 91764 Ontario, CA 91764 Attn.: Richard E.
Stoddard Attn.: Terry Cook Telephone:  909.483.8501 Telephone:  909.483.8511
Facsimile:  909.944.6605 Facsimile:  909.944.6605 Email: Email: terry@cild.co

 

15



--------------------------------------------------------------------------------

TO KEM: WITH A COPY TO (which shall not constitute notice): KAISER EAGLE
MOUNTAIN, LLC LATHAM & WATKINS LLP c/o Eagle Crest Energy Company 355 S. Grand
Ave 3000 Ocean Park Blvd, Suite 1020 Los Angeles, CA 90071-1560 Santa Monica, CA
90405 Attn: Kevin Ehrhart Attn.: J. Douglas Divine Telephone:  213.485.1234
Telephone:  310.450.9090 Facsimile:  213.891.8763

Facsimile:  310.450.9494

Email: ddivine@eaglecrestenergy.com

Email: Kevin.Ehrhart@lw.com

20.9 MEMORANDUM OF AGREEMENT. A memorandum of this Agreement shall be prepared
and signed by the Parties, notarized, and recorded in Riverside County,
California. This agreement shall be, and shall be deemed, to be a covenant that
runs with the land.

20.10 BENEFICIARIES. Eagle Crest and CIL&D shall each, respectively, be deemed
an intended, third party beneficiary of this Agreement, and all of KEM’s rights
relating to this Agreement shall inure to the benefit of, and may be exercised
by, Eagle Crest. Except as provided in the foregoing sentence or as may be
separately agreed by the Parties in writing, including pursuant to a consent
agreement entered into with the Financing Parties pursuant to Section 20.14
below, no party shall be deemed a third party beneficiary of this Agreement.

20.11 COUNTERPARTS. This Agreement may be executed in counterparts, each of
which shall be deemed an original and together shall constitute one and the same
document.

20.12 ARBITRATION OF DISPUTES. Prior to the CIL&D Payment Date any and all
claims, grievances, demands, controversies, causes of action or disputes of any
nature whatsoever (including tort and contract claims, and claims under any
applicable Law) arising out of, in connection with, or in relation to (i) this
Agreement, or (ii) questions of arbitrability under this Agreement (hereinafter,
a “Dispute”), may be resolved by the Parties through litigation in the
California Superior Courts located in Los Angeles County, California, including,
where appropriate, by seeking equitable relief under Section 18 of this
Agreement. After the CIL&D Payment Date, all disputes shall be resolved by final
and binding, arbitration in accordance with the Federal Arbitration Act,
9 U.S.C. Section 1, et seq. pursuant to the following procedures:

(a) AFTER THE CIL&D PAYMENT DATE ANY PARTY MAY SEND ANOTHER PARTY OR PARTIES
WRITTEN NOTICE IDENTIFYING THE MATTER IN DISPUTE AND INVOKING THE PROCEDURES OF
THIS SECTION 24.12 (THE “DISPUTE NOTICE”). WITHIN FOURTEEN (14) DAYS FROM
DELIVERY OF THE DISPUTE NOTICE, EACH PARTY INVOLVED IN THE DISPUTE SHALL MEET AT
A MUTUALLY AGREED LOCATION IN LOS ANGELES, CALIFORNIA, FOR THE PURPOSE OF
DETERMINING WHETHER THEY CAN RESOLVE THE DISPUTE THEMSELVES BY WRITTEN
AGREEMENT, AND, IF NOT, WHETHER THEY CAN AGREE UPON AN IMPARTIAL THIRD-PARTY
ARBITRATOR (THE “ARBITRATOR”) TO WHOM TO SUBMIT THE MATTER IN DISPUTE FOR FINAL
AND BINDING ARBITRATION. IN THE EVENT THE MATTER IN DISPUTE INVOLVES MORE THAN
FIVE MILLION DOLLARS IN CLAIMED DAMAGES, THEN ANY PARTY TO THE DISPUTE MAY UPON
WRITTEN DEMAND MADE ON OR BEFORE THREE (3) DAYS FOLLOWING THE MEETING OF THE
PARTIES AS PROVIDED IN THIS SECTION 20.12(A) REQUIRE THAT THE ARBITRATION BE
CONDUCTED BY A PANEL OF THREE (3) ARBITRATORS.

 

16



--------------------------------------------------------------------------------

(b) IF SUCH PARTIES FAIL TO RESOLVE THE DISPUTE BY WRITTEN AGREEMENT OR AGREE ON
THE ARBITRATOR(S) WITHIN THE LATER OF FOURTEEN (14) DAYS FROM ANY SUCH INITIAL
MEETING OR WITHIN THIRTY (30) DAYS FROM THE DELIVERY OF THE DISPUTE NOTICE, ANY
SUCH PARTY MAY MAKE WRITTEN APPLICATION TO JAMS, INC. (OR ITS SUCCESSOR,
“JAMS”), IN LOS ANGELES, CALIFORNIA FOR THE APPOINTMENT OF A SINGLE ARBITRATOR
OR PANEL OF ARBITRATORS AS PROVIDED ABOVE TO RESOLVE THE DISPUTE BY ARBITRATION.
THE ARBITRATION WILL BE ADMINISTERED BY JAMS PURSUANT TO ITS COMPREHENSIVE
ARBITRATION RULES AND PROCEDURES AND ITS RECOMMENDED ARBITRATION DISCOVERY
PROTOCOLS. AT THE REQUEST OF JAMS THE PARTIES INVOLVED IN THE DISPUTE SHALL MEET
WITH JAMS AT ITS OFFICES WITHIN FOURTEEN (14) DAYS OF SUCH REQUEST TO DISCUSS
THE DISPUTE AND THE QUALIFICATIONS AND EXPERIENCE WHICH EACH PARTY RESPECTIVELY
BELIEVES THE ARBITRATOR(S) SHOULD HAVE; PROVIDED, HOWEVER, THAT THE SELECTION OF
THE ARBITRATOR(S) SHALL BE THE EXCLUSIVE DECISION OF JAMS AND SHALL BE MADE
WITHIN THIRTY (30) DAYS OF THE WRITTEN APPLICATION TO JAMS.

(c) WITHIN SIXTY (60) DAYS OF THE SELECTION OF THE ARBITRATOR(S), OR SUCH OTHER
LONGER TIME AS THE PARTIES MAY MUTUALLY AGREE UPON, THE PARTIES INVOLVED IN THE
DISPUTE SHALL MEET IN LOS ANGELES, CALIFORNIA WITH SUCH ARBITRATOR(S) AT A PLACE
AND TIME DESIGNATED BY SUCH ARBITRATOR(S) AFTER CONSULTATION WITH SUCH PARTIES
AND PRESENT THEIR RESPECTIVE POSITIONS ON THE DISPUTE. THE PERIOD OF DISCOVERY
SHALL BE AT LEAST FORTY (40) DAYS UNLESS OTHERWISE AGREED BY THE PARTIES. UNLESS
OTHERWISE SPECIFIED BY THE ARBITRATOR(S), EACH PARTY SHALL HAVE NO LONGER THAN
TWO (2) DAYS TO PRESENT ITS POSITION, THE ENTIRE PROCEEDINGS BEFORE THE
ARBITRATOR(S) SHALL BE NO MORE THAN FIVE (5) CONSECUTIVE DAYS, AND THE DECISION
OF THE ARBITRATOR(S) SHALL BE MADE IN WRITING NO MORE THAN THIRTY (30) DAYS
FOLLOWING THE END OF THE PROCEEDING. SUCH AN AWARD SHALL BE A FINAL AND BINDING
DETERMINATION OF THE DISPUTE AND SHALL BE FULLY ENFORCEABLE AS AN ARBITRATION
DECISION IN ANY COURT HAVING JURISDICTION AND VENUE OVER SUCH PARTIES. THE
DECISION SHALL BE MADE IN ACCORDANCE WITH THIS AGREEMENT AND APPLICABLE LAW. THE
PREVAILING PARTY OR PARTIES (AS DETERMINED BY THE ARBITRATOR(S)) SHALL IN
ADDITION BE AWARDED BY THE ARBITRATOR(S) SUCH PARTY’S OR PARTIES’ OWN REASONABLE
LEGAL FEES AND EXPENSES IN CONNECTION WITH SUCH PROCEEDING. THE PARTIES SHALL
SHARE EQUALLY IN THE PAYMENT OF THE ARBITRATOR(S)’ FEES AND EXPENSES REGARDLESS
OF WHO IS THE PREVAILING PARTY OR PARTIES. NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT, THIS SECTION 20.12 SHALL NOT APPLY TO ANY REQUEST BY
ANY PARTY TO THIS AGREEMENT FOR TEMPORARY, PRELIMINARY OR PERMANENT INJUNCTIVE
RELIEF OR OTHER FORMS OF EQUITABLE RELIEF PERMITTED UNDER SECTION 18; PROVIDED,
THAT ANY CONTROVERSY ARISING OUT OF SUCH REQUEST FOR RELIEF (OTHER THAN ON THE
QUESTION OF THE INJUNCTIVE OR OTHER EQUITABLE RELIEF BEING SOUGHT) SHALL BE
SETTLED PURSUANT TO BINDING ARBITRATION PURSUANT TO THIS SECTION 20.12.

(d) ALL OFFERS, PROMISES, CONDUCT AND STATEMENTS, WHETHER ORAL OR WRITTEN, MADE
IN THE COURSE OF THE INFORMAL DISCUSSIONS BY ANY OF THE PARTIES IN CONNECTION
WITH THE SETTLEMENT OR ATTEMPTED SETTLEMENT OF ANY DISPUTES ARISING HEREUNDER,
THEIR AGENTS, EMPLOYEES, EXPERTS, AND ATTORNEYS ARE CONFIDENTIAL, PRIVILEGED AND
INADMISSIBLE FOR ANY PURPOSE, INCLUDING IMPEACHMENT, IN ANY ARBITRATION OR OTHER
PROCEEDING INVOLVING THE PARTIES, PROVIDED THAT EVIDENCE THAT IS OTHERWISE
ADMISSIBLE OR DISCOVERABLE SHALL NOT BE RENDERED INADMISSIBLE OR
NON-DISCOVERABLE AS A RESULT OF ITS USE IN THE INFORMAL DISCUSSIONS.

 

17



--------------------------------------------------------------------------------

20.13 TRANSFER. The rights and interests of EMMR under this Agreement may only
be conveyed, assigned or otherwise transferred in whole or in part (i) to any
Affiliate of EMMR which expressly assumes the obligations of EMMR hereunder with
reasonable prior, written notice to KEM, and (ii) to any other person subject to
the prior written consent of KEM, which consent shall not be unreasonably
delayed, conditioned or withheld, and the rights and obligations shall extend to
its successors and assigns; provided, however, any transfer under clause
(i) above may be conditioned upon such transferee delivering to KEM
documentation reasonably satisfactory to KEM whereby such transferee expressly
assumes the obligations of EMMR hereunder; provided, further, in connection with
the transfer by KEM of its interest in the Eagle Mountain Property, the rights
of KEM under this Agreement shall automatically be transferred without the
consent of EMMR to the transferee of KEM’s interest in the Eagle Mountain
Property and, subject to Section 20.14 below, KEM may not transfer its rights
under this Agreement separate and apart from its interest in the Eagle Mountain
Property. Any transfer made in violation of this Section 20.13 shall be null and
void and of no force and effect.

20.14. ASSIGNMENT BY KEM TO FINANCING PARTIES. Notwithstanding anything to the
contrary herein (including Section 20.13), EMMR agrees that KEM may at any time
pledge, collaterally assign, encumber, or grant a security interest in its
rights under this Agreement to any of the Financing Parties without the need for
any consent from EMMR. EMMR agrees that it shall, at any time and from time to
time during the term of this Agreement, after receipt of a written request by
KEM, execute and deliver to KEM and KEM’s Financing Parties, as designated in
such request, such commercially reasonable estoppel certificates and consent and
collateral assignment agreements in connection with any such assignment,
providing for terms and conditions customary to similar project finance
transactions in California and otherwise reasonably acceptable to EMMR and such
Financing Parties. Upon the request of KEM, EMMR will reasonably cooperate at
KEM’s expense in the financing or refinancing of the Project, including in the
making of any filings required by KEM for regulatory compliance or obtaining
governmental approvals.

[Signature Page Follows]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the KEM and EMMR have executed this Agreement to be
effective as of the Closing Date.

 

“EMMR”

EAGLE MOUNTAIN MINING & RAILROAD COMPANY, LLC,

a Delaware limited liability company

By:

/s/ Richard E. Stoddard

Name:

Richard E. Stoddard

Title: President

[Signatures continue on the following page]

 

(Signature page to Master Access and Joint Use Agreement – Eagle Mountain)



--------------------------------------------------------------------------------

“KEM”

KAISER EAGLE MOUNTAIN, LLC,

a Delaware limited liability company

By:

/s/ Doug Divine

Name:

Doug Divine

Title: Authorized Person

 

(Signature page to Master Access and Joint Use Agreement – Eagle Mountain)



--------------------------------------------------------------------------------

THE EXHIBITS AND/OR SCHEDULES TO THIS AGREEMENT

OR INSTRUMENT ARE NOT BEING FILED BUT WILL BE

FURNISHED TO THE SECURITIES AND EXCHANGE

COMMISSION UPON THE REQUEST OF THE SECURITIES AND

EXCHANGE COMMISSION.